ORDER
PER CURIAM
Nesimovic, LLC (“Landlord”), the plaintiff in a rent-and-possession action, appeals from the trial court’s judgment in favor of defendants Will and Andrea Lindsey (by their first names individually, “the Lind-seys” collectively). Because the record supports a conclusion that the Lindseys did not yet owe any rent under an oral modification to the parties’ lease agreement, the trial court did not err in entering judgment for the Lindseys.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).